Maximilian Moss, S.
This is an application by a Polish national to withdraw funds previously deposited with the City Treasurer.
On March 6,1957 the Surrogate of Kings County decreed that the executor of the above estate deposit with the Treasurer of the City of New York the sum of $10,842.89 to the credit of Zofia Klebaniuk, pursuant to the provisions of section 269 of the Surrogate’s Court Act, on the ground that said legatee would not have the benefit, use or control of the money due her.
The money in question was bequeathed to said Zofia Klebaniuk as a cousin of the decedent under paragraph 11 Second ’ ’ of decedent’s will, reading as follows: “I give and bequeath all my money in banks and all my United States Savings Bonds to my cousin, Zofia Klebaniuk, now residing at Miedzyrzecz, Spokojna Street, number 10, WL K. P. Poland, to be hers absolutely and forever. ’ ’ At the time in question, this court declined to permit the transfer of bequests to nationals of Poland.
The sum on deposit according to the certificate of the Treasurer of the City of New York now amounts to $12,191.04, representing principal and accrued interest.
Decedent’s cousin named in the will is presently in the United States on a travel visa and resides at 161 President Street, Passaic, New Jersey. Her permanent address is Miedzyrzecz W. K. P., Zamkowa Street 5, Poland.
Testimony before this court establishes that petitioner is the same person for whose benefit the funds herein were deposited. The application to withdraw the said funds is granted. Inasmuch as the applicant for the withdrawal of the funds on deposit with the City Treasurer is presently in the United States, payment may be made to her in the United States in United States dollars, subject to any proper fees or charges applicable thereto which shall be fixed in the decree to be made herein.